—Order, Supreme Court, New York County (Elliott Wilk, J.), entered June 1, 1998, which denied plaintiff’s motion to expand the scope of discovery, unanimously affirmed, without costs.
The motion court properly exercised its broad discretion in supervising the discovery process (see, Allen v Crowell-Collier Publ. Co., 21 NY2d 403, 406; Lewis v Hertz Corp., 193 AD2d 470) when it limited defendants’ obligation to disclose documents regarding their relationships with nonparty consulting firms to the period prior to November 16, 1993. Contrary to plaintiff’s contention, the court’s order did not resolve any issues other than the scope of discovery. We have considered plaintiff’s other arguments and find them to be without merit. Concur — Williams, J. P., Rubin, Saxe and Friedman, JJ.